    Case: 1:18-cv-06859 Document #: 77 Filed: 08/05/19 Page 1 of 3 PageID #:2916



                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

     THE CITY OF CHICAGO,

               Plaintiff,

                            v.                          Civil Action No. 1:18-cv-06859

     WILLIAM P. BARR,                                   Hon. Harry D. Leinenweber
     Attorney General of the United States.,

               Defendant.



                   DEFENDANT’S RESPONSE TO CHICAGO’S
           MOTION FOR LEAVE TO CITE SUPPLEMENTAL AUTHORITY IN
              SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

           Despite the close of briefing in this matter, Plaintiff seeks not only to cite the newly-

released Fiscal Year 2019 Byrne JAG solicitation, but to also add four more pages of argument to its

40 pages of earlier briefing in this case. See Chicago’s Motion for Leave to Cite Supplemental

Authority in Support of its Motion for Summary Judgment (“Supplement Authority Motion”) (ECF

No. 75).

       Defendant has no objection to this Court taking judicial notice of the Fiscal Year 2019 Byrne

JAG solicitation (attached as an exhibit to the Plaintiff’s Supplement Authority Motion (ECF No.

75-1)). Indeed, it is a publicly-available document. Defendant does, however, object to the four

pages of extraneous argument that is included in Plaintiff’s motion, as briefing on this matter is now

closed. That argument is improper and is not necessary to the Court’s decision in this case.

       The gist of Plaintiff’s argument is that, because the FY 19 Byrne JAG program contains

conditions that resemble the conditions challenged in the FY 18 program, this further supports

Plaintiff’s demand for an ongoing, forward-looking, program-wide injunction. See Supplemental
    Case: 1:18-cv-06859 Document #: 77 Filed: 08/05/19 Page 2 of 3 PageID #:2916



Authority Motion, ¶ 9; Reply in Support of Chicago’s Cross-Motion for Partial Summary Judgment

(ECF No. 64) at 11-12.

        The Defendant acknowledges that this Court and other district courts have ruled against the

challenged conditions in particular cases. And the United States Government is fully complying

with orders in these cases. But the Defendant still has the right to appeal these decisions, and he is

doing so. Those appeals are currently pending in various circuit courts, including in the Seventh

Circuit. Until the appeal process is completed, there is nothing inappropriate or improper about

similar conditions appearing in future grants. In fact, to not include such conditions in future grants

would prevent the United States Government from executing its preferred policy in this area in the

event that it prevails on appeal, even if those conditions are not enforceable in the short-run during

those appeals.

                                          CONCLUSION

        Accordingly, for these reasons, the Defendant has no objection to the Court taking judicial

notice of the FY 2019 Byrne JAG solicitation. The Court, however, should reject the Plaintiff’s four

pages of extraneous and improper argument that comes late after the closing of briefing in this case.

                                                 Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 JOHN TYLER
                                                 Assistant Director

                                                 /s/ Daniel D. Mauler
                                                 DANIEL D. MAULER
                                                 Virginia State Bar No. 73190
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, NW
                                                 Washington, DC 20001
                                                 Tel: (202) 514-8095
                                                 Fax: (202) 616-8470
Case: 1:18-cv-06859 Document #: 77 Filed: 08/05/19 Page 3 of 3 PageID #:2916



                                   E-mail: dan.mauler@usdoj.gov
                                   Counsel for Defendants
